Citation Nr: 0702421	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955 and from May 1957 to April 1959.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from April and September 2004 decisions by the RO.  
The April 2004 decision granted service connection for 
bilateral hearing loss with a noncompensable evaluation 
effective from October 16, 2003, and awarded service 
connection with a 10 percent evaluation for tinnitus 
effective from October 16, 2003.  Service connection was 
denied for bilateral knee disability.  The September 2004 
decision continued the prior denial of service connection for 
left knee disability, characterized as degenerative changes.


FINDINGS OF FACT

1.  The veteran has level I hearing acuity in the right ear, 
and level II hearing acuity in the left ear.

2.  The veteran experiences recurrent bilateral tinnitus.

3.  Degenerative joint disease of the left knee is not 
attributable to any injury or disease during active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2006).

2.  An increased rating for tinnitus is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.87, Diagnostic Code 6260 (2006).

3.  The veteran's degenerative joint disease of the left knee 
is not the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in November 2003, 
prior to the RO's April and September 2004 decisions.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its April and 
September 2004 decisions on his claims.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notices in this case has been corrected.  As noted above, the 
veteran has now been provided with notices that are in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  (Although pre-adjudication 
notice was not provided as to the question of award of an 
effective date, the Board does not now have jurisdiction to 
address an effective date question and no such question is 
raised by the Board's decision below.)

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for hearing loss 
during April 2004.  The veteran also was provided a second VA 
audiometric examination in May 2005 in connection with being 
fitted for hearing aids after he was service connected for 
hearing loss in April 2004.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

In a September 2006 statement, the veteran said that he felt 
that his hearing and tinnitus had worsened since his last VA 
compensation & pension (C&P) audiometric examination (in 
April 2004).  He requested that VA schedule him for a new C&P 
examination in order to determine the current level of his 
hearing loss.  The Board notes that the veteran was provided 
another audiometric examination by VA in May 2005 in the 
course of treatment, being fitted for hearing aids.  As 
further discussed below, there was no significant change in 
the veteran's hearing from April 2004 to May 2005.  Absent a 
suggestion by the objective evidence of a worsening, the 
Board finds that the evidence of record is sufficient for 
deciding the veteran's appeal.  

The Board notes that the veteran was not provided with a VA 
examination in connection with his claim for service 
connection for degenerative joint disease of the left knee.  
Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  While the medical evidence of record 
shows that the veteran has been diagnosed with degenerative 
joint disease of the left knee, the record contains no 
evidence that the veteran suffered an event, injury, or 
disease in service, or that indicates that the veteran's 
degenerative joint disease of the left knee may be associated 
with an established event, injury, or disease in service.  
Accordingly, no VA examination of the veteran's left knee was 
warranted.  

II.  The Merits of the Veteran's Higher Rating Claims

A.  Bilateral Hearing Loss

The veteran seeks a compensable evaluation for service-
connected hearing loss.  He contends that a higher evaluation 
for hearing loss is warranted because he does not feel VA is 
compensating him properly for the symptoms that he 
experiences.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board is required to make its 
determination with respect to the schedular rating on the 
basis of the results of the audiology studies of record.  See 
Lendenmann, supra.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With respect to the April 2004 audiometric examination 
afforded the veteran in connection with his claim for service 
connection for bilateral hearing loss, the record shows that 
audiometric testing revealed puretone thresholds of 40, 45, 
60, and 70 decibels in the veteran's right ear, and 40, 50, 
70, and 75 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 54 for the right ear and 59 for the left ear.)  
Additionally, the veteran had speech discrimination scores of 
92 percent for the right ear, and 92 percent for the left 
ear.  Under the applicable criteria and Table VI, these 
results correspond to level I acuity for the right ear, and 
level II acuity for the left ear.  Application of the 
findings to Table VII results in a noncompensable evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

With respect to the May 2005 audiometric examination of the 
veteran in connection with being fitted for hearing aids, the 
record shows that audiometric testing revealed puretone 
thresholds of 40, 50, 60, and 60 decibels in the veteran's 
right ear, and 45, 55, 65, and 65 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 53 for the right ear and 58 
for the left ear.)  Additionally, the veteran had speech 
discrimination scores of 92 percent for the right ear, and 92 
percent for the left ear.  Under the applicable criteria and 
Table VI, these results correspond to level I acuity for the 
right ear, and level II acuity for the left ear.  Application 
of the findings to Table VII results in a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case.  Nor did the 
evidence demonstrate that the veteran had an "exceptional" 
pattern of hearing impairment as defined in 38 C.F.R. 
§ 4.86(a), (b) (2005), with puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 55 decibels or more in either 
ear, or puretone thresholds at 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  
Accordingly, there is no basis for the assignment of a higher 
schedular rating based an exceptional pattern of hearing.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial compensable evaluation have not been 
met since the time that the veteran was awarded service 
connection.  (Although not conducted for rating purposes, the 
May 2005 audiogram revealed hearing acuity that was nearly 
the same as that shown on examination in April 2004.)  A 
"staged rating" is not warranted.

B.  Tinnitus

The veteran seeks an initial evaluation in excess of 10 
percent for service-connected tinnitus.  He contends that a 
higher evaluation for tinnitus is warranted because he does 
not feel VA is compensating him properly for the symptoms 
that he experiences.  

The veteran's claim for service-connected tinnitus was filed 
in October 2003.  For all tinnitus claims filed on or after 
June 13, 2003, the applicable Diagnostic Code provides that a 
maximum 10 percent evaluation is assignable.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2006).  It also provides that 
only a single evaluation may be assigned for recurrent 
tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2006).

This is not a case where the Board has discretion to award a 
higher rating for the veteran's tinnitus.  It makes no 
difference in the rating whether tinnitus is experienced in 
one ear, both ears, or in the head; whether the ringing sound 
is loud or soft; or whether it has been experienced for one 
year or many years.  The Board concludes that there is no 
legal basis upon which to award the veteran a higher 
schedular evaluation for tinnitus for a claim filed after 
June 13, 2003.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  Fenderson, supra.  It is the Board's conclusion, 
however, that a "staged rating" is not warranted because the 
maximum assignable rating has been assigned to the veteran 
since he was granted service connection for his tinnitus.



C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims for 
higher initial evaluations for bilateral hearing loss and 
tinnitus should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
veteran has been hospitalized for his conditions, and there 
is nothing in the record to suggest that his disability 
picture in either case is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.

III The Merits of the Veteran's Service Connection Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

In his January 2005 notice of disagreement, the veteran 
contended that his left knee was injured when serving as a 
mortar man in Korea.  He attributes the injury to setting up 
mortars for firing, and to the extra weight from the 
equipment it was necessary for him to carry.  

The record shows that the veteran was first diagnosed with 
osteoarthritic changes of the left knee pursuant to a VA 
radiological examination in August 2003.  In October 2003 he 
was diagnosed with degenerative joint disease of the left 
knee.  Review of the veteran's service medical records 
revealed no complaints or treatment for the veteran's left 
knee during service.  The veteran's March 1959 separation 
physical examination showed the knees to be normal. 

There is no evidence to show, nor does the veteran claim, 
that his degenerative joint disease of the left knee was 
manifested to a compensable degree within a year after 
military service such as to merit presumptive service 
connection.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (arthritis manifested to a compensable 
level within a year of separation from qualifying service 
will be presumed to have been incurred in or aggravated by 
active military service). 

In his March 2005 VA Form 9 the veteran stated that, even 
though the degenerative joint disease the left knee did not 
manifest itself until a number of years after service, he 
firmly believes that it was caused by and aggravated by his 
military service.  However, the record does not establish 
that the veteran has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  The record 
contains no medical opinion linking degenerative joint 
disease of the left knee to the veteran's military service.  

In view of the fact that the veteran's separation examination 
revealed no knee problem, that the veteran's degenerative 
joint disease was not diagnosed in service or until many 
years after service, and because no competent medical 
evidence links it to the veteran's experiences in service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement for an initial rating in excess of 10 percent for 
tinnitus is denied.

Service connection for degenerative joint disease of the left 
knee is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


